Citation Nr: 1047154	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  05-15 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for claimed degenerative disc 
disease of the cervical spine.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel  


INTRODUCTION

The Veteran is shown to have active duty from October 1953 to 
October 1956 and from October 1967 to July 1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the RO.

In September 2005, the Veteran testified at a hearing before a 
Hearing Officer at the RO.  A transcript of this hearing is of 
record.

In September 2008, the Board remanded this matter for additional 
development and adjudication.

In an October 2009 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in a 
July 2010 Order granted the parties' Joint Motion, vacating the 
October 2009 decision and remanding the matter for compliance 
with the terms of the Joint Motion.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The recent Joint Motion found that the Board had not provided an 
adequate statement of reasons or bases as to whether the August 
2009 VA examiner's inconclusive opinion was adequate.  

The Court stated that the Board, if it found the August 2009 VA 
examiner's opinion inadequate, should obtain another medical 
opinion that was conclusive or that adequately explained why the 
examiner could not reach a conclusion.

Based on the foregoing, and consistent with the Court's July 2010 
Order, the Board finds that this matter must be remanded in order 
to afford the Veteran another VA examination and to undertake any 
other development deemed necessary.

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should take appropriate steps to 
obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
by VA and/or any other pertinent medical 
facility.  All records and/or responses 
received should be associated with the 
claims folder.  

If any records sought are not obtained, 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and likely etiology of the claimed 
degenerative disc disease of the cervical 
spine.  The claims file must be made 
available to and be reviewed by the 
examiner and the examination report should 
note that the claims file was reviewed.  
The examiner should provide the rationale 
for the opinions provided.  

The examiner should specifically opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
the degenerative disc disease of the 
cervical spine was the result on an injury 
or other event of the Veteran's active 
service?  See Dalton v. Nicholson, 21 Vet. 
App. 23 (holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury but relied on the service 
treatment records to provide a negative 
opinion).  

4.  Follow completion of all indicated 
development, the RO should readjudicate the 
claim in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a fully 
responsive Supplemental Statement of the 
Case and afforded a reasonable opportunity 
for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

